SAUNDERS, J.,
dissents and assigns written reasons.
hThe majority opinion, as written, denied Racca’s request for additional attorney’s fees for work done on appeal. Further, it had each party pay its own costs.
I would both grant Racca’s request for attorney’s fees for work done on appeal and assess Acme Truck Lines, Inc. with all costs of these proceedings based upon McCarroll, 773 So.2d 694. There, our supreme court stated, “[t]he amount awarded [in attorney’s fees] is intended to provide full recovery, without statutory limitation, for attorney’s services and expenses in connection with the litigation.” Id. at 700.
In my view, an award of attorney’s fees for work done on appeal and assessment of all costs are necessary to bestow full recovery for services in connection with the litigation. Therefore, I would award Rac-ca attorney’s fees for work done on appeal and assess all costs of this proceeding to Acme Truck Lines, Inc. Accordingly, I respectfully dissent.